At the recent Tyler Term this case was reversed, a majority of the court holding that the question which elicited the answer of the witness was too general in terms. We followed Meeks v. State, 32 Tex.Crim. Rep.; McMurtry v. State, 38 Tex. Crim. 521; Higgins v. State, 38 Tex.Crim. Rep.. In those cases it appeared that the test was that the question should be so definite, involving time and place, that the answer to the same would constitute a predicate for the impeachment of the witness, and unless this was so, the answer would not afford an assignment for perjury. The State presents an able brief on motion for rehearing, and asserts, among others, *Page 231 
the following propositions: The form of question asked is at most but a circumstance entitled to whatever weight the jury may give it in the particular case in determining from the whole case what was the real intention of the party in making the alleged false statement. The knowledge and intent of the maker of a false statement determines whether the same be perjury and not the form of the question. To make the form of the question control, regardless of the intentional falsity of the answer, is to make the innocent questioner the burden bearer of the guilty answer, and takes the force and strength out of the perjury law.
Recurring to the statement of the case, as contained in the original opinion, it will be seen that McDonough, as plaintiff, had brought a suit in the district court of Tarrant County, for damages caused by a fall from the top of a freight car, the result, as claimed, of a defective brake-staff. The railroad company took his ex parte deposition, and asked him, among other things, if he had ever been injured on any railroad. If so, when and where, and state the circumstances. And also state if he had ever claimed damages for any such injury; and if he had received any sum of money for any such injuries. If so, how much and from what railroad. In answer to this question, he stated that he had never claimed any damages from any railroad company; and denied receiving any sum of money from any railroad company. This was the predicate on which the alleged perjury was based. The truth of his statement was controverted, and the evidence on the part of the State showed that the same was false; that he had claimed to have been injured from falling from the top of a box-car, caused by a defective brake-staff, for which he claimed damages from the M.K.  T. Ry.; and that he received $800 from said railroad in settlement; that this occurred some six or eight months before the suit in question.
We understand the contention of the State to be, that the Meeks case, and those following, do not announce a sound legal principle in perjury cases. If it be conceded that they do, that those were cases involving an investigation before grand juries, and have no application to a case of this character, which was a trial in a civil case, before the district court. We understand further that, in attacking the Meeks case, the State contends that the authorities cited by counsel for appellant, and on which the decision is apparently based, do not sustain it. In this, we believe the State is in error. Mr. Bishop (Cr. Law, vol. 2, sec. 1034), in discussing the materiality of the assignment for perjury as affected by the form of the question, uses this illustration, from an English case: "Where the testimony of a witness related to what was done on a particular Sunday, and he said in general terms that it did not occur on any Sunday between the two dates, which included the one in question, Pollack, chief baron, ruled that it could not sustain an indictment for perjury, because his attention ought to have been called to the particular day on which the transaction took place as to which he was to *Page 232 
speak." Another illustration given by him, however, seems to contravene the above.
We believe on principle (and which appears to be supported by all the authorities) that the important question is, was the statement of the witness, regardless of the manner in which it was adduced, material in the determination of the question under consideration? Of course, the indictment must charge the jurisdiction of the court to make the examination, and ask the questions. In a proceeding before the grand jury, Article 428, Code Criminal Procedure, clothes that body with whatever jurisdiction it possesses so far as asking questions of witness is concerned. That is, "the grand jury in propounding a question to a witness, shall direct the examination to the person accused or suspected; shall state the offense with which he is charged; the county where the offense is said to have been committed; and nearly as may be, the time of the commission of the offense. But hould the jury think it necessary, they may ask the witness in general terms whether he has knowledge of the violation of any particular law by any person, and if so by what person. And see article 429. Evidently, in alleging jurisdiction of this tribunal, the indictment should charge, first, that they were examining some particular case, the same being an offense under the laws of the State, etc.; and secondly, if they were not examining some particular offense, that body is authorized to inquire of the witness in general terms, whether he has knowledge of the violation of any particular law by any person; and if so, what person. So that, in the latter contingency, it should be shown in the pleadings that the violation of some particular law by some person was being inquired about; and that certain questions were asked in regard thereto. In such case, while the questions must be pertinent as to the violation of the particular law, it can be general as to the person involved. When an indictment recites the matter under investigation, and that the witness was questioned as authorized by law, and he wilfully and deliberately answers falsely, he would be subject to prosecution for perjury. For instance, if a witness, under the terms of this statute, shall be asked, if he knows of any violation of our statutes with reference to murder, and he answer that he does, and tells the jury as to a homicide claimed to have been witnessed by himself, and details circumstances to show it was murder; and names the person involved; and this is shown to be false, unquestionably he would be subject to prosecution; and in our opinion, equally so, if he answer that he does not know of any murder committed, and it be shown that this was deliberately and wilfully false, and in fact he did know of a murder, he would be subject to prosecution for perjury. This is in harmony with the views as announced, by the Supreme Court of Alabama, in Banks v. State, 78 Alabama, 14. In that State the statute confines the grand jury to examination of witnesses to particular acts or transactions, or imputed crimes. They are only authorized to ask general questions, with reference to violations of the gaming laws. The doctrine announced in that case is, that the grand jury must be investigating a case over which they have *Page 233 
jurisdiction, in the mode pointed out by their statute; and if they transcend their power and authority in the premises, the answer of the witness will not afford a predicate for perjury. Our statute is not altogether like the Alabama statute. The grand jury would have authority to inquire of a witness as to the violation of any particular statute; and if the witness answers that he know of a violation of the particular statute, he can then be required to tell the person or persons involved in such violation. The court having jurisdiction to make the inquiry, in general terms, any deliberate and wilful false statement of a witness in answer to questions concerning the same, would constitute a good assignment for perjury; and this, although the question might be too general to form the basis for the impeachment of the witness. The contrary doctrine announced in Meeks v. State, followed by McMurtry and Higgins' cases, is hereby overruled.
The case here before us, however, is not a grand jury case; but involves the allegation of perjury committed in the trial of a civil case in the district court for damages. The case itself and the jurisdiction of the court are properly averred, and the evidence was undoubtedly admissible as original testimony, and we believe also because the witness could have been impeached upon it on his denial. The witness does not state, in answer to the question, though general in terms, that he does not remember; nor does he ask to be furnished with particulars of the transaction; nor did he claim a privilege accorded by law, and refuse to answer. But he appears to have unhesitatingly (and in accordance with the evidence contained in this record), after due reflection, answered no, that he had not been previously injured on any railroad, and claim damages therefor. Of course, the generality of the question might be a circumstance that his evidence was not given deliberately and wilfully; that it was given under a mistake or misapprehension. But we do not believe that the witness having boldly answered a question, and answered it falsely, as well as deliberately and wilfully, can afterwards avail himself of the generality of the question, to defeat a prosecution for perjury. Otherwise, in the language employed in the argument for the State, "the innocent questioner would become the burden bearer and shield of the guilty perjurer." Aside from the authorities heretofore referred to, we know of none which announce the doctrine, that before perjury can be assigned on a false statement, the question must be so definite as to time, place and persons involved, as to afford the basis for the impeachment of the witness, in case he make a denial. On the other hand, the authorities are numerous to the effect, that any case, where the court has jurisdiction to make the inquiry, and questions are asked of a general character, upon material issues, either involved in the case itself, or to discredit the witness, and such witness answers falsely, and it is shown that this is deliberate and wilful, his answer will afford the basis for a prosecution for perjury. Williams v. State, 28 Texas Crim. App., 301; McLeod v. State, 75 S.W. Rep., 522; Stanley v. State, 74 S.W. Rep., 318; State v. Carey, 65 (Ind.) N.E. 527. *Page 234 
This is the only matter discussed in the original opinion. But appellant has a number of other assignments, which we will now discuss.
We believe it was competent for the State to prove by witness Carlock that appellant stated to him, about the time the suit was instituted for personal damages, that he had not been injured on any other railroad. This would tend to show the statement upon which perjury was assigned, and that it was deliberately made. Besides, the bill is approved with the explanation that, after the jury was re-called, no objection was made to the evidence. Appellant should have then reserved an exception.
Appellant also objected to the testimony adduced from the witness Carlock, to the effect, that in the trial of the civil case, on cross-examination by defendant's attorneys, and after they had produced some papers and handed them to plaintiff (McDonough) for identification, appellant then stated he had received an injury from the M.Q.  T. Ry. at or near Denison, and detailed the circumstances with reference to it. This was objected to on the ground that it was not competent, defendant had not testified, and it was for the impeachment of the defendant. This testimony, it seems to us, was a part of the case, and a legitimate matter of inquiry. From the State's point of view it might tend to show the falsity of appellant's statement.
We also believe it was competent to prove by C.K. Lee the matters detailed by McDonough in his cross-examination at the trial of the civil case. While perjury was not assigned on any statement made at the trial by appellant, his parol testimony delivered during said trial, tended to shed light upon his intent, as to his testimony in the deposition on which the assignment of perjury was based. Besides, the testimony of C.K. Lee as to what defendant did state, is not shown in the bill.
We also believe it was competent to show all the circumstances detailed by witness Hamil Scott, which occurred between him and McDonough at a boarding house sometime subsequent to the trial. It is competent to show flight, to show concealment by appellant of his name and identity. We do not believe the circumstances indicate the arrest of appellant at that time. The testimony of Ed Brown was admissible on the same line. While the witness did not accurately identify McDonough, we think his identification was sufficient to authorize the testimony. The objection to the testimony appears to be based on the want of sufficient identification. However, the court, in approving the bill, says no ruling was had on the above matter. We think it was competent to show, as heretofore stated, what McDonough testified on the trial of the civil case. His evidence on that trial served to shed light upon his intent and motive in testifying in the deposition, on which the charge of perjury was predicated. The motion for rehearing is accordingly granted, and the judgment is affirmed.
Affirmed. *Page 235